Citation Nr: 0840268	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
low back disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
cervical spine disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1975 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and December 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's 
claims of entitlement to benefits under 38 U.S.C. § 1151.

In July 2006, the veteran was scheduled to appear in 
Washington D.C. for a personal hearing with a Veterans Law 
Judge.  The veteran failed to appear for said hearing.  In an 
Informal Hearing Presentation dated July 2006, the veteran's 
representative indicated that the veteran wished to withdraw 
his hearing request.  Accordingly, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

In an October 2006 Board decision, the claims were remanded 
for further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in a July 2008 supplemental statement of the case 
(SSOC).  The veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.  His 
representative submitted an Informal Brief of Appellant in 
October 2008.


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
supports a conclusion that the veteran's low back disability 
was not caused or aggravated by carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
in furnishing hospital care, medical or surgical treatment, 
or examination, nor was such the result of an event not 
reasonably foreseeable.

2.  A preponderance of the medical evidence of record 
supports a conclusion that the veteran's cervical spine 
disability was not caused or aggravated by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, nor was such the result of an 
event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for low back 
disability under the provisions of 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. § 1151 
(West 2002).

2.  The criteria for entitlement to compensation for cervical 
spine disability under the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to compensation pursuant to 38 
U.S.C. § 1151 for a low back disability and a cervical spine 
disability (claimed as "residuals of concussion").  The 
veteran has in essence proffered two theories of entitlement 
to benefits under 38 U.S.C. § 1151.  First, he contends that 
he was injured in a fall while residing in a VA domiciliary 
and that benefits should be awarded on that basis.  Second, 
he contends that the injuries to his back and neck which were 
sustained in the fall were made worse due to subsequent VA 
medical treatment.   

Because these issues involve the application of identical law 
to virtually identical facts, in the interest of economy the 
Board will address them together.

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered

Stegall concerns

In October 2006, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to provide the veteran 
with appropriate notice under the Veterans Claims Assistance 
Act of 2000 (the VCAA) and to obtain a VA medical opinion.  
The claims were also remanded because the veteran provided 
additional pertinent evidence and declined to provide a 
waiver of RO consideration pursuant to 
38 C.F.R. § 20.1304(c).  The veteran's claims were then to be 
readjudicated in light of the additional evidence as well as 
the VA medical opinion.  

The record indicates that the requisite VCAA notice was sent 
to the veteran in a letter dated November 2006.  
Subsequently, a VA medical opinion was obtained and 
associated with the veteran's claims file.  This will be 
discussed below.  As indicated above, a SSOC was issued in 
July 2008.  Accordingly, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The veteran was informed of the relevant law and regulations 
pertaining to his 
§ 1151 claims in a letter from the RO dated November 2006.  
The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the November 2006 VCAA letter as 
well as in a VCAA letter dated March 2003.  Specifically, the 
November 2006 letter stated that VA would assist the veteran 
in obtaining any relevant records from any Federal agency, 
including the military, VA medical centers, or the Social 
Security Administration.  With respect to private treatment 
records, the March 2003 and November 2006 letters informed 
the veteran that VA would make reasonable efforts to obtain 
such records.  The letters also indicated that a medical 
examination or opinion would be provided if necessary to make 
a decision on the veteran's claims.

The March 2003 VCAA letter emphasized:  "You must give us 
enough information about these records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to support your claim with additional 
evidence."

Finally, the Board notes that the March 2003 letter 
specifically requested, "tell us about any additional 
information or evidence that you want us to try to get for 
you."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, such notice was not provided until November 2006, years 
after the August 2003 and December 2003 RO decisions that are 
the subject of this appeal.  Crucially, the veteran's claims 
were readjudicated in the July 2008 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided with Dingess notice in the November 
2006 VCAA letter.  Moreover, in this case, elements (1) and 
(2) are undisputed, and element (3) is irrelevant.  
Additionally, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
benefits pursuant to 38 U.S.C.A. 
§ 1151.  In other words, any lack of advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Because, as will be 
detailed below, the Board is denying the veteran's claims, 
element (4) and (5) remain moot.

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the veteran's claim was re-
adjudicated in the July 2008 SSOC, following the issuance of 
the November 2006 letter.  See Sanders, supra.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the veteran's service treatment records, the veteran's 
statements, as well as VA and private treatment records.  
Additionally, the veteran was afforded a VA examination in 
August 2003, and a VA medical opinion was obtained in March 
2008.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
withdrew his request to appear at a personal hearing before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Statutory law 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and - 

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) careless, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 [such as this case, in which the 
veteran's § 1151 claims were filed in December 2002] were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) [codified as 
amended at 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.

Hospital care

The term "hospital care" as defined under 38 U.S.C.A. § 
1701 includes in pertinent part:

"(A)(i) medical services rendered in the course of the 
hospitalization of any veteran, and (ii) transportation and 
incidental expenses pursuant to the provisions of section 111 
of this title [38 U.S.C.S. § 111]."  See 38 U.S.C.A. § 1701 
(West 2002).

VA regulations

In a July 2006 Informal Hearing Presentation, the veteran's 
representative asserted that the applicable regulation is 38 
C.F.R. § 3.358, which applies to claims received by VA before 
October 1, 1997.  However, because the veteran's claims for 
compensation pursuant to  § 1151 were received in December 
2002, the applicable regulation is 38 C.F.R. § 3.361.  In 
fact, the Board notes that the events that gave rise to the 
claims did not occur until September 2001.  Accordingly, the 
Board finds the representative's contentions, as to this 
point, to be without merit.

(i.)  Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008)

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. 
§ 3.361(c)(2) (2008).  



(ii.)  Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 
38 C.F.R. § 3.361(d)(1) (2008).  

(iii.)  Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d) (2008).  



Analysis

The veteran has advanced two theories of recovery pursuant to 
38 U.S.C.A. § 1151.  Initially, he claims that he is entitled 
to compensation because he incurred additional low back and 
cervical spine disabilities as a result of a September 2001 
fall at a VA facility.  Secondly, he claims that he is 
entitled to compensation because he incurred additional 
disabilities due to VA's failure to properly treat his low 
back and cervical spine injuries which were sustained at the 
time of the September 2001 fall.  The Board will address each 
theory in turn.

Accidental injury at a VA facility

(i.)  Factual background

The evidence of record establishes that on September 18, 
2001, the veteran slipped and fell on a wet tile floor at the 
VAMC domiciliary when returning to the building after smoking 
a cigarette outside.  See VA treatment record dated September 
18, 2001.  At the time of his fall, the veteran was a 
resident at the VAMC domiciliary while he was participating 
in the VA Substance Abuse Treatment Program (SATP).    

VA treatment records indicate that the veteran was 
immediately taken by wheelchair to a treatment room, where a 
physical examination was conducted by a VA physician.  At the 
time, no swelling or open areas were noted and the veteran 
indicated that he had not lost consciousness.  See a VA 
treatment record dated September 19, 2001.  A computed 
tomography (CT) scan of the veteran's cervical spine was 
conducted on September 28, 2001, following a neurological 
consultation.  The CT scan results were 'normal.'  See a VA 
treatment record dated September 28, 2001.  

VA medical treatment records do not indicate that the veteran 
complained of any lower back pain immediately following the 
September 2001 fall.  Such records indicate that the veteran 
began complaining of hip pain in November 2001 and was 
diagnosed with severe degenerative arthritis L5-S1 level, 
following magnetic resonance imaging (MRI) in December 2001.  

(ii.)  Legal background  

The Board believes that a review of the legal background 
pertaining to accidental injuries in VA facilities would aid 
in understanding its decision. 

In Sweitzer v. Brown, 5 Vet. App. 503 (1996), the Court 
affirmed a Board decision which denied § 1151 benefits for a 
veteran who had claimed that while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair, struck the claimant in the lower torso, and 
knocked him to the ground.  The Court in Sweitzer held that § 
1151 contemplated recovery only for a disability resulting 
from the examination itself, and not for disability sustained 
in an accident while waiting for an examination at a VA 
medical facility.  

VA Office of General Counsel Precedent Opinion VAOPGCPREC 7-
97 clarified that if the circumstances or conditions of 
hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from hospitalization.  In making that determination, the 
Office of the General Counsel stated that it is necessary to 
identify, to the extent possible, the specific cause of the 
incident causing the injury, and to determine whether that 
cause is attributable to the circumstances or conditions of 
hospitalization.  Further, if the hospitalization created a 
"zone of danger" out of which the injury arose, there would 
be a basis for concluding that the hospitalization caused the 
injury.  

VA General Counsel specifically indicated that a fall which 
was caused by the claimant's own inadvertence would not be 
considered to have resulted from hospitalization.  However, 
where the precipitating cause of the fall may be reasonably 
attributed to conditions or circumstances of the 
hospitalization, rather than some circumstance originating 
with the claimant, the resulting injuries would be said to be 
the result of hospitalization, rather than the result of some 
circumstance originating with the claimant.

In VAOPGCPREC 7-97, VA General Counsel further stated: "The 
fact that Congress has employed the term 'hospital care' in 
title 38 and expressly distinguished that term from 
'hospitalization' suggests that Congress would have used the 
term 'hospital care' in section 1151 if it had intended to 
restrict payments under that section to injuries resulting 
from medical services rendered during hospitalization.  In 
view of the distinction between 'hospitalization' and 
'hospital care,' both in ordinary parlance and in the context 
of title 38, the term 'hospitalization' in current section 
1151 cannot be construed simply to mean 'hospital care.'" 

The United States Court of Appeals for the Federal Circuit in 
Jackson v. Nicholson interpreted "hospital care" as 
implying the provision of medical care by the hospital 
specifically, as opposed to the broader, more general 
experience of a patient during the course of hospitalization.  
See Jackson v. Nicholson, 433 F.3d 822, 825-26 (Fed. Cir. 
2005).  

(iii.)  Discussion

The crucial question which must be addressed, in light of the 
applicable law, is whether the veteran's claimed injuries 
were caused by VA "hospital care".  In order for an 
additional disability to be compensable under 38 U.S.C.A. § 
1151, the additional disability must have been actually 
caused by, and not merely coincidental to, hospital care, 
medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  See Loving 
v. Nicholson, 19 Vet. App. 96 , 100 (2005).   The additional 
disability must have been the result of injury that was part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of "hospital care, medical or 
surgical treatment, or examination" furnished by VA and that 
such disability was directly caused by that VA activity.  Id. 
at 101. 

The evidence of record does not demonstrate that the veteran 
was undergoing hospital care, medical or surgical treatment, 
or examination at the time the alleged additional 
disabilities were incurred.  Instead, the evidence shows that 
the veteran was walking in the VA domiciliary, where he 
resided while undergoing VA substance abuse treatment. There 
is no indication that the veteran was actually undergoing 
such substance abuse treatment at the time of he fall; 
indeed, he had just finished smoking a cigarette at the time 
of the fall.  Therefore, his fall was not the result of 
hospital care or medical treatment furnished him by VA but 
was merely incidental to such treatment.  

Based on the application of the law to the facts of this 
case, it cannot be said that VA hospital care, medical or 
surgical treatment or examination was contributory cause to 
any low back or cervical spine disabilities, resulting from 
or aggravated by the veteran's slip and fall on a wet floor.  
Under this theory of entitlement, the veteran's claims lie 
beyond the ambit of 38 U.S.C.A. § 1151 and may more 
appropriately fall under the aegis of the Federal Tort Claims 
Act.  See Loving, supra at 101; citing Sweitzer, supra.  

In essence, the veteran and his representative contend that 
because the veteran was a resident of the VA domiciliary and 
was participating in SATP, his very presence at the VA 
facility is to be considered VA hospital care or medical 
treatment under 
38 U.S.C.A. § 1151.  The Board finds this expansive reading 
of 38 U.S.C.A. 
§ 1151 is without merit.  

He Board has thoroughly reviewed the pertinent case law, 
statutes, and regulations, and finds that the terms 
"hospital care" and "domiciliary care" have separate 
meanings.   Specifically, chapter 17 of title 38, United 
States Code, which governs VA's provision of medical 
services, employs the term "hospital care" in several 
provisions, and defines the term as "medical services 
rendered in the course of hospitalization."  See 38 U.S.C.A. 
§ 1701(5) (West 2002).  On the other hand,
38 C.F.R. § 17.30(b) defines "domiciliary care" as the 
furnishing of a home to a veteran, embracing the furnishings 
of shelter, food, clothing, and other comforts of home to a 
veteran.  

Although it is certainly possible for a veteran to undergo 
medical treatment while a resident at a VA domiciliary, the 
facts in the present case show that the veteran was not 
undergoing medical treatment at the immediate time of the 
fall.  Rather, it appears that he was at leisure.  The fall 
was merely coincidental to his residing at a VA domiciliary, 
and the injuries were not caused by the actual provision of 
medical care by VA.
  
Section 1151 requires proof of causation.  In order to be 
compensable under 
§ 1151, a veteran's additional disability must have actually 
be caused by hospital care, medical or surgical treatment, or 
medical examination furnished by a VA employee or in a VA 
facility.  Such is not the case here, and the veteran's 
contention fails on that basis.  

Accordingly, there is no evidence to suggest that the 
veteran's fall was the "natural sequence of cause and effect 
flowing directly from the actual provision of "hospital 
care, medical or surgical treatment, or examination" 
furnished by VA, nor that any such additional disability was 
directly caused by that VA activity."  See Loving v. 
Nicholson, 19 Vet. App. 96, 100-101 (2005).  Therefore, the 
Board finds that the veteran's claims of entitlement to § 
1151 compensation for low back and cervical spine 
disabilities cannot be sustained based solely on the grounds 
of accidental injury at a VA facility.  

VA negligence, etc. or an event not reasonably foreseeable

(i.)  Careless, negligence, etc. on the part of VA

The Board will now address the veteran's second contention, 
namely that he is entitled to compensation under 38 U.S.C.A. 
§ 1151 because his low back and cervical spine disabilities 
were aggravated as a result of VA's failure to properly treat 
the disabilities following the September 2001 fall.  

As was discussed in the law and regulations section above, in 
order to substantiate a claim under 38 U.S.C.A. § 1151, the 
evidence must show that VA treatment caused an additional 
disability, and that such additional disability was the 
result of either negligence or carelessness on the part of 
VA, or an event not reasonably foreseeable.  The question of 
whether the veteran incurred additional disabilities and 
whether such are related to the failure of VA doctors to 
properly treat the low back and cervical spine injuries is 
essentially medical in nature.  The Board is prohibited from 
exercising its own judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

A VA medical opinion addressing those questions was obtained 
in March 2008.  
The VA examiner concluded that "[a]fter reviewing all the 
data with respect to the spine, it is my opinion that this 
veteran's spine problem is degenerative arthritis and is not 
the result of his fall in 2001.  It is my opinion that . . .  
the treatment he received was proper, adequate, frequent and 
extensive.  No carelessness, negligence, lack of proper 
skill, error in judgment, or fault on the part of the VA in 
dealing with the veteran's back problem can be documented."  

With respect to the veteran's cervical spine disability, the 
March 2008 VA examiner stated, "it is my opinion that it is 
not at least as likely as not that in diagnosing his problem 
after the fall, the skull x-rays and CT of the head being 
normal, and numerous follow-up exams through the years, that 
the VA exhibited carelessness, negligence, lack of proper 
skill, error in judgment, or any fault in its management of 
his blow to the head."  

Crucially, the March 2008 VA examiner unequivocally concluded 
that the VA treatment administered at the time of the 
accident was in no way the result of any carelessness, 
negligence, or fault on the part of VA.  See VA March 2008 VA 
examination.

The veteran has offered no competent medical evidence to 
contradict the opinion of the March 2008 VA examiner.  The 
veteran has offered a June 2003 opinion from Dr. A.L.H. in 
support of his contention that his low back and cervical 
spine disabilities were aggravated as a result of the 
September 2001 fall.  As was discussed above, the veteran's 
claims of aggravation based solely on the September 2001 
accident do not fall within the ambit of 38 U.S.C.A. § 1151, 
so the matter of whether or not the fall aggravated such 
disabilities is irrelevant.  Crucially, Dr. A.L.H.'s opinion 
does not address the question of whether the veteran incurred 
additional disabilities of the low back and cervical spine as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused a veteran's additional 
disability.  The opinion of Dr. A.L.H. is therefore not 
probative of the issues before the Board.  

The only evidence in the claims file serving to link the 
veteran's claimed additional disabilities to negligence, 
carelessness, etc., on the part of VA emanates from 
statements made by the veteran and his representative.  It is 
well-settled, however, that laypersons without medical 
training, such as the veteran and his representative, are not 
qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) [holding that laypersons are not competent 
to offer medical opinions]; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  These statements are not competent medical 
evidence and, accordingly, are lacking in probative value.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claims for benefits 
pursuant to 38 U.S.C.A. § 1151.  If he was dissatisfied with 
the opinion of the March 2008 VA examiner, he had the 
opportunity to submit a medical opinion or opinions in favor 
of his claims.  He has failed to do so.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

(ii.)  An event not reasonably foreseeable

As to the matter of foreseeability, there is conflicting 
evidence as to whether the September 2001 fall in fact caused 
neck and/or back disability.  In any event, as discussed 
above the fall does not trigger the provisions of § 1151.  
Moreover, any such additional disability after that fall 
manifestly would be reasonably foreseeable.  

The medical evidence of record indicates that the veteran's 
neck and back disabilities were part of normal arthritic 
disease progress, and not some unforeseen event.  
Specifically, the March 2008 VA examiner cited the 
progression of the veteran's low back disability from 
complaint in November 2001, to diagnosis in December 2001, to 
the degeneration of the disability as observed in an MRI 
dated April 2003, which documented severe degenerative 
disease at L5-S1, minimal anterior grade 1 spondylolisthesis 
of L5-S1, and degenerative arthritis of T11-12 and T12-L1.  
As to the veteran's cervical spine disability, the examiner 
documented the veteran's normal CT scan and X-ray results at 
the time of the fall, and subsequent complaints of dizziness 
and headaches.  

The March 2008 VA examiner's report, showing a natural 
progression of the claimed disabilities, appears to be 
consistent with the contemporaneous treatment records.  A 
June 2004 treatment note documents the veteran's statement 
that he reported experiencing "some back pain" in 2000 
(prior to the September 2001 fall).  There is no indication 
that the veteran complained of low back pain at the time of 
the September 19, 2001 fall.  Notably, the veteran did not 
complain of any such pain at a September 25, 2001 neurology 
consultation.  Treatment records indicate that the veteran 
began to complain of hip pain in November 2001 and he was 
diagnosed with degenerative arthritis in December 2001.  As 
to the cervical spine disability, degenerative changes of the 
cervical spine were recognized in a CT scan dated June 2002.    

In short,  there is no competent medical evidence of any 
unforeseeable event.  
The veteran and his representative have not contended 
otherwise.  

(iii.)  Conclusion

Accordingly, the competent medical evidence of record 
indicates that the VA medical treatment the veteran received 
was not in any way careless, negligent, lacking proper skill, 
or demonstrating an error in judgment.  Moreover, the record 
does not show that the veteran's neck and back disabilities 
were due to an event not reasonably foreseeable.  The 
veteran's claims also fail on that basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to compensation under 38 
U.S.C. § 1151 for low back and cervical spine disabilities.  
The benefits sought on appeal are accordingly denied.  

ORDER

Entitlement to compensation for low back disability under the 
provisions of 
38 U.S.C.A. § 1151 is denied. 

Entitlement to compensation for cervical spine disability 
under the provisions of 
38 U.S.C.A. § 1151 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


